Case 17-11329       Doc 49-1 Filed 10/08/20 Entered 10/08/20 20:24:56              Desc Proposed
                          Order 2 Alternative Orders Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

                                                         Chapter 7
  In re: Robert R. McNamara,                             Case No. 17-11329 – MSH
            Debtor


                                             ORDER

        This matter having come before the Court, on The Bank of Canton’s Motion for

 Expedited Determination and Order of Comfort Determining that Relief from Stay is

 Inapplicable or Alternatively Granted for the Purpose of Preserving the Statue of Limitations

 Under MUFTA and Obtaining Injunctive Relief Against Sparrell, it is hereby adjudged,

 determined and ORDERED:

        That the automatic stay under Section 362 of the Bankruptcy Code has no preclusive

 effect to The Bank of Canton proceeding with (i) claims under the Massachusetts Uniform

 Fraudulent Transfer Acts arising from the Debtor, Robert McNamara’s transfer of Sparrell

 Funeral Services, Inc.’s (“Sparrell”) assets to BM Mack Properties, LLC and BM

 McNamara Funeral Services, Inc. (collectively, the “BM Companies”) and the actions of

 Brendan and Melissa McNamara, and (ii) an injunction against Sparrell as to payments due

 to the Debtor under the Promissory Note made by the BM Companies in favor of Sparrell

 (the “BM Note”).



        Dated in Boston, this________ day of __________________ 2020.


                                              _____________________________
                                              Honorable Melvin S. Hoffman
                                              United States Bankruptcy Judge
Case 17-11329      Doc 49-1 Filed 10/08/20 Entered 10/08/20 20:24:56               Desc Proposed
                         Order 2 Alternative Orders Page 2 of 2




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

                                                         Chapter 7
  In re: Robert R. McNamara,                             Case No. 17-11329 – MSH
            Debtor


                                             ORDER

        This matter having come before the Court, on The Bank of Canton’s Motion for

 Expedited Determination and Order of Comfort Determining that Relief from Stay is

 Inapplicable or Alternatively Granted for the Purpose of Preserving the Statue of Limitations

 Under MUFTA and Obtaining Injunctive Relief Against Sparrell, it is hereby adjudged,

 determined and ORDERED:


        That The Bank of Canton (the “Bank”) is hereby granted relief from the automatic stay

 imposed by Section 362 of the Bankruptcy Code so as to permit the Bank to exercise its rights to

 proceed with (i) claims under the Massachusetts Uniform Fraudulent Transfer Acts arising from

 the Debtor, Robert McNamara’s transfer of Sparrell Funeral Services, Inc.’s (“Sparrell”) assets

 to BM Mack Properties, LLC and BM McNamara Funeral Services, Inc. (collectively, the “BM

 Companies”) and the actions of Brendan and Melissa McNamara, and (ii) an injunction against

 Sparrell as to payments due to the Debtor under the Promissory Note made by the BM

 Companies in favor of Sparrell (the “BM Note”). Relief is further granted without stay imposed

 by Fed. R. Bankr. P. 4001(a)(3).


        Dated in Boston, this________ day of __________________ 2020.


                                              _____________________________
                                              Honorable Melvin S. Hoffman
                                              United States Bankruptcy Judge
